Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6172 Dreyfus Municipal Cash Management Plus (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 10/31/08 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Cash Management Plus October 31, 2008 (Unaudited) Coupon Maturity Principal Short-Term Investments97.5% Rate (%) Date Amount ($) Value ($) Alabama3.8% DCH Health Care Authority, Health Care Facilities Revenue (LOC; Regions Bank) 2.37 11/7/08 25,000,000 a 25,000,000 Evergreen Industrial Development Board, Industrial Revenue, Refunding (Tenax Manufacturing Project) (LOC; San Paolo Bank) 1.85 11/7/08 2,200,000 a 2,200,000 Jefferson County, Sewer Revenue Capital Improvement Warrants 5.38 2/1/09 7,475,000 b 7,615,367 Macon Trust Various Certificates (Spanish Fort Redevelopment Authority - Spanish Fort Town Center) (Liquidity Facility; Bank of America and LOC; Bank of America) 1.87 11/7/08 20,750,000 a,c 20,750,000 Arizona1.8% Arizona Health Facilities Authority, Revenue (La Loma Village) (LOC; Citibank NA) 1.87 11/7/08 9,700,000 a 9,700,000 JPMorgan Chase Putters and Drivers Trust (Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue) (Liquidity Facility; JPMorgan Chase Bank) 1.83 11/7/08 8,500,000 a,c 8,500,000 Maricopa County Industrial Development Authority, MFHR (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 1.90 11/7/08 1,010,000 a 1,010,000 Maricopa County Industrial Development Authority, MFHR, Refunding (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 1.75 11/7/08 7,600,000 a 7,600,000 Arkansas.5% Morgan Keegan Municipal Products Inc. (Arkansas Development Finance Authority, SFMR (Warehouse Program)) (Liquidity Facility; Lloyds TSB Bank PLC and LOC; Lloyds TSB Bank PLC) 2.02 11/7/08 185,000 a,c 185,000 Pulaski County Public Facilities Board, MFHR, Refunding (Markham Oaks and Indian Hills Apartments Projects) (LOC; Regions Bank) 2.47 11/7/08 6,400,000 a 6,400,000 California2.6% Pittsburg Redevelopment Agency, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 1.30 11/1/08 22,500,000 a 22,500,000 Puttable Floating Option Tax Exempt Receipts (San Jose Redevelopment Agency, MFHR (101 San Fernando Apartments)) (Liquidity Facility; FHLMC and LOC; FHLMC) 2.08 11/7/08 15,995,000 a,c 15,995,000 Colorado4.7% Colorado Housing and Finance Authority, EDR (Monaco LLC Project) (LOC; JPMorgan Chase Bank) 2.12 11/7/08 2,940,000 a 2,940,000 Colorado Housing and Finance Authority, EDR (Popiel Properties, LLC Project) (LOC; Wells Fargo Bank) 2.12 11/7/08 3,100,000 a 3,100,000 Colorado Housing and Finance Authority, EDR (Wanco Inc. Project) (LOC; U.S. Bank NA) 2.12 11/7/08 2,835,000 a 2,835,000 Denver City and County, Airport System Revenue 5.00 11/15/08 4,975,000 4,978,725 Denver City and County, CP (LOC; Wachovia Bank) 1.75 11/13/08 22,000,000 22,000,000 Denver Urban Renewal Authority, Stapleton Senior Tax Increment Revenue (LOC; U.S. Bank NA) 1.77 11/7/08 10,000,000 a 10,000,000 Erie, COP (LOC; Key Bank) 3.00 11/7/08 4,165,000 a 4,165,000 Morgan Keegan Municipal Products Inc. (City and County of Denver) (Liquidity Facility; Lloyds TSB Bank PLC and LOC; Natixis Commercial Paper Corporation) 2.02 11/7/08 16,035,000 a,c 16,035,000 Southglenn Metropolitan District, Special Revenue (LOC; BNP Paribas) 1.87 11/7/08 2,600,000 a 2,600,000 District of Columbia1.2% Metropolitan Washington Airports Authority, CP (LOC; Bank of America) 1.80 12/9/08 18,000,000 18,000,000 Florida8.4% Broward County, Sales Tax Revenue, CP (Liquidity Facility; Dexia Credit Locale) 3.50 11/4/08 5,000,000 5,000,000 Broward County, Sales Tax Revenue, CP (Liquidity Facility; Dexia Credit Locale) 3.75 11/5/08 10,000,000 10,000,000 Broward County Housing Finance Authority, MFHR (Cypress Grove Apartments Project) (LOC; FNMA) 2.00 11/7/08 13,230,000 a 13,230,000 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 4.50 6/1/09 25,000,000 25,140,387 Greater Orlando Aviation Authority, Airport Facility Revenue (FlightSafety International Inc. Project) (LOC; Berkshire Hathaway) 2.05 11/7/08 6,700,000 a 6,700,000 Hillsborough County School Board, COP (Master Lease Purchase Agreement) (LOC; Wachovia Bank) 1.25 11/1/08 11,300,000 a 11,300,000 Kissimmee Utility Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 1.65 12/4/08 22,000,000 22,000,000 Miami-Dade County Health Facilities Authority, HR (Miami Children's Hospital Project) (LOC; Regions Bank) 1.87 11/7/08 20,000,000 a 20,000,000 Miami-Dade County Industrial Development Authority, IDR (Fine Art Lamps Project) (LOC; SunTrust Bank) 2.05 11/7/08 4,400,000 a 4,400,000 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 3.00 11/1/08 5,000,000 a 5,000,000 Georgia7.4% Albany-Dougherty County Hospital Authority, RAC, Refunding (Phoebe Putney Memorial Hospital) (LOC; SunTrust Bank) 1.00 11/1/08 7,000,000 a 7,000,000 Athens-Clarke County Residential Care Facilities for the Elderly Authority, Revenue, Refunding (Wesley Woods of Athens, Inc. Project) (LOC; SunTrust Bank) 1.90 11/7/08 950,000 a 950,000 Atlanta, Tax Allocation Revenue (Westside Project) (LOC; Wachovia Bank) 2.30 11/7/08 28,770,000 a 28,770,000 Georgia, GO Notes (Liquidity Facility; Dexia Credit Locale) 2.80 11/7/08 26,509,000 a 26,509,000 Metropolitan Atlanta Rapid Transit Authority, Sales Tax Revenue, CP (LOC; Dexia Credit Locale) 3.75 11/4/08 13,000,000 13,000,000 Municipal Electric Authority of Georgia, CP (LOC; JPMorgan Chase Bank) 1.60 12/3/08 20,000,000 20,000,000 RBC Municipal Products Inc. Trust (Dekalb County Housing Authority, MFHR (North Hills Apartments Project)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 1.97 11/7/08 11,595,000 a,c 11,595,000 Hawaii1.4% Hawaii Housing Finance and Development Corporation, MFHR (Kukui Gardens) (Liquidity Facility; Citigroup and LOC; Citigroup) 1.93 11/7/08 20,000,000 a,c 20,000,000 Illinois2.6% Illinois Finance Authority, Revenue (Fenwick High School, Inc. Project) (LOC; JPMorgan Chase Bank) 1.80 11/7/08 7,835,000 a 7,835,000 Illinois Finance Authority, Revenue (IIT Research Institute) (LOC; Fifth Third Bank) 2.10 11/7/08 1,720,000 a 1,720,000 Lombard, Revenue (Elmhurst Memorial Healthcare Project) (LOC; Fifth Third Bank) 2.10 11/7/08 6,482,000 a 6,482,000 Oak Forest, Revenue (Homewood Pool - South Suburban Mayors and Managers Association Program) (LOC; Fifth Third Bank) 2.10 11/7/08 12,850,000 a 12,850,000 Upper Illinois River Valley Development Authority, SWDR (Exolon-ESK Company Project) (LOC; Bank of America) 2.05 11/7/08 8,405,000 a 8,405,000 Indiana2.4% Indiana Finance Authority, EDR (Beford Machine and Tool, Inc., Metal Technologies, Inc. and Beford Recycling, Inc. Project) (LOC; Fifth Third Bank) 2.38 11/7/08 6,832,000 a 6,832,000 Indiana Finance Authority, Revenue (Marion General Hospital Project) (LOC; Regions Bank) 1.85 11/7/08 6,000,000 a 6,000,000 Indianapolis, MFHR (Washington Pointe Project) (LOC; Fifth Third Bank) 2.38 11/7/08 2,500,000 a 2,500,000 Indianapolis Local Public Improvement Bond Bank, Notes 2.95 1/8/09 5,000,000 5,000,000 Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 8.00 11/7/08 14,000,000 a 14,000,000 Kansas1.6% Junction City, GO Temporary Notes 4.50 6/1/09 10,000,000 10,042,228 Kansas Development Finance Authority, MFHR (Tree House Apartments) (LOC; Bank of America) 1.95 11/7/08 10,000,000 a 10,000,000 Mission, MFHR, Refunding (The Falls Apartments Project) (LOC; FNMA) 1.90 11/7/08 3,350,000 a 3,350,000 Kentucky2.1% Kentucky Asset/Liability Commission, General Fund TRAN 3.00 6/25/09 13,000,000 13,100,757 Kentucky Economic Development Finance Authority, Industrial Building Revenue (Republic Services, Inc. Project) (LOC; Bank One) 1.95 11/7/08 6,100,000 a 6,100,000 Lexington-Fayette Urban County Government, Educational Building Revenue, Refunding (The Lexington Christian Academy, Inc. Project) (LOC; Fifth Third Bank) 2.31 11/7/08 3,290,000 a 3,290,000 Warren County, HR, Refunding (Bowling Green-Warren County Community Hospital Corporation Project) (Insured; Assured Guaranty and Liquidity Facility; Branch Banking and Trust Co.) 1.75 11/7/08 8,555,000 a 8,555,000 Maine.8% Maine Finance Authority, Revenue (Waynflete School Issue) (LOC; JPMorgan Chase Bank) 1.80 11/7/08 11,090,000 a 11,090,000 Maryland1.4% Anne Arundel County, EDR (Atlas Container Corporation Project) (LOC; M&T Bank) 2.40 11/7/08 7,275,000 a 7,275,000 Baltimore County Revenue Authority, Golf System Revenue (LOC; M&T Bank) 1.85 11/7/08 6,680,000 a 6,680,000 Maryland Economic Development Corporation, Revenue, Refunding (United Cerebral Palsy Project) (LOC; M&T Bank) 1.94 11/7/08 1,959,500 a 1,959,500 Maryland Health and Higher Educational Facilities Authority, Revenue (Charles County Nursing Center) (Liquidity Facility; M&T Bank) 1.87 11/7/08 3,840,000 a 3,840,000 Massachusetts2.7% Macon Trust Various Certificates (Massachusetts Health and Educational Facilities Authority - Harvard Vanguard Medical Associates Issue) (Liquidity Facility; Bank of America and LOC; Bank of America) 1.87 11/7/08 10,750,000 a,c 10,750,000 Massachusetts Development Finance Agency, Multifamily Revenue (Kennedy Lofts Project) (Liquidity Facility; FHLMC and LOC; FHLMC) 2.04 11/7/08 4,000,000 a,c 4,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 2.25 5/28/09 17,600,000 17,600,000 Silver Lake Regional School District, GO Notes, BAN 2.25 11/21/08 6,900,000 6,901,669 Michigan6.9% Detroit, Sewage Disposal System Second Lien Revenue (Insured; Assured Guaranty and Liquidity Facility; PB Finance Inc.) 2.14 11/7/08 12,555,000 a,c 12,555,000 Kent Hospital Finance Authority, LOR (Pine Rest Christian Mental Health Services Project) (LOC; Fifth Third Bank) 2.10 11/7/08 6,030,000 a 6,030,000 Michigan Hospital Finance Authority, HR (Chelsea Community Hospital) (LOC; Fifth Third Bank) 2.31 11/7/08 3,620,000 a 3,620,000 Michigan Hospital Finance Authority, Revenue (Healthcare Equipment Loan Program) (LOC; ABN-AMRO) 1.95 11/7/08 5,000,000 a 5,000,000 Michigan Hospital Finance Authority, Revenue (Healthcare Equipment Loan Program) (LOC; Fifth Third Bank) 3.80 11/7/08 6,500,000 a 6,500,000 Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 1.85 11/7/08 25,000,000 a 25,000,000 Michigan Housing Development Authority, SFMR 1.90 11/6/08 18,000,000 18,000,000 Michigan Strategic Fund, LOR (HME, Inc. Project) (LOC; Fifth Third Bank) 2.58 11/7/08 1,660,000 a 1,660,000 Michigan Strategic Fund, LOR, Refunding (Grand Rapids Christian School Association Project) (LOC; Fifth Third Bank) 2.10 11/7/08 14,335,000 a 14,335,000 Oakland County Economic Development Corporation, LOR (Michigan Seamless Tube LLC Project) (LOC; ABN-AMRO) 2.00 11/7/08 3,000,000 a 3,000,000 Pittsfield Township Economic Development Corporation, LOR, Refunding (Arbor Project) (LOC; Comerica Bank) 1.85 11/7/08 4,625,000 a 4,625,000 Minnesota1.0% Minnesota Housing Finance Agency, Residential Housing Finance Revenue (Liquidity Facility; FHLB) 1.82 11/7/08 7,000,000 a 7,000,000 Minnesota Rural Water Finance Authority, Public Projects Construction Notes 2.75 6/1/09 7,500,000 7,529,942 Mississippi.6% Medical Center Educational Building Corporation, Revenue, Refunding (Adult Hospital Project) (Liquidity Facility; KBC Bank) 1.25 11/1/08 8,965,000 a 8,965,000 Missouri2.4% Missouri Development Finance Board, LR, CP (LOC; U.S. Bank NA) 2.00 11/25/08 24,000,000 24,000,000 Missouri Development Finance Board, LR, CP (LOC; U.S. Bank NA) 2.00 11/25/08 7,237,000 7,237,000 Missouri Health and Educational Facilities Authority, School District Advance Funding Program Notes (Webster Groves School District) 4.25 11/3/08 3,240,000 3,240,128 Nebraska.2% Nebraska Public Power District, General Revenue 5.00 1/1/09 3,475,000 3,484,851 New Hampshire1.0% New Hampshire Business Finance Authority, IDR (The Keeney Manufacturing Company Project) (LOC; Bank of America) 1.82 11/7/08 300,000 a 300,000 New Hampshire Health and Education Facilities Authority, Revenue (Kimball Union Academy) (LOC; RBS Citizens NA) 1.90 11/7/08 5,000,000 a 5,000,000 New Hampshire Higher Educational and Health Facilities Authority, Revenue (Hunt Community Issue) (LOC; Bank of America) 2.05 11/7/08 8,580,000 a 8,580,000 New Jersey1.5% New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (LOC; Dexia Credit Locale) 6.00 11/7/08 21,545,000 a 21,545,000 New York1.2% New York City Municipal Water Finance Authority, CP (Liquidity Facility: Dexia Credit Locale and JPMorgan Chase Bank) 1.65 11/14/08 18,000,000 18,000,000 North Carolina3.9% North Carolina Capital Facilities Finance Agency, SWDR, Refunding (Duke Energy Carolinas) (LOC; Wells Fargo Bank) 1.80 11/7/08 15,000,000 a 15,000,000 North Carolina Education Assistance Authority, Student Loan Revenue, Refunding (LOC; Royal Bank of Canada) 1.85 11/7/08 20,000,000 a 20,000,000 North Carolina Medical Care Commission, Health Care Facilities Revenue, Refunding (Wake Forest University Health Sciences) (LOC; Bank of America) 1.50 11/7/08 5,100,000 a 5,100,000 Puttable Floating Option Tax Exempt Receipts (The Board of Governers of the University of North Carolina at Chapel Hill, General Revenue) (Liquidity Facility; PB Capital Corp.) 1.88 11/7/08 17,155,000 a,c 17,155,000 Ohio5.3% Hamilton County, EDR (Taft Museum Project) (LOC; Fifth Third Bank) 2.31 11/7/08 9,495,000 a 9,495,000 Lakewood, Educational Facilities Revenue (Saint Edward High School Project) (LOC; Fifth Third Bank) 2.10 11/7/08 1,050,000 a 1,050,000 Middletown, Hospital Facilities Revenue (Middletown Hospital Group) (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch) 1.61 11/7/08 20,510,000 a,c 20,510,000 Ohio Higher Educational Facilities, Revenue (Cedarville University Project) (LOC; Key Bank) 2.65 11/7/08 5,400,000 a 5,400,000 Ohio Water Development Authority, PCR, Refunding (FirstEnergy Nuclear Generation Corporation Project) (LOC; Bank of Nova Scotia) 1.95 11/7/08 15,000,000 a 15,000,000 Ohio Water Development Authority, PCR, Refunding (FirstEnergy Nuclear Generation Corporation Project) (LOC; Barclays Bank PLC) 1.95 11/7/08 9,700,000 a 9,700,000 Student Loan Funding Corporation, Student Loan Senior Revenue, Refunding (Liquidity Facility; Citibank NA) 1.65 11/7/08 16,400,000 a 16,400,000 Oklahoma1.5% Tulsa County Industrial Authority, Capital Improvements Revenue (Liquidity Facility; Bank of America) 2.00 11/17/08 21,150,000 21,150,000 Oregon.8% Washington County Housing Authority, MFHR (Cedar Mill Project) (LOC; M&T Bank) 2.43 11/7/08 11,290,000 a 11,290,000 Pennsylvania9.8% Chartiers Valley Industrial and Commercial Development Authority, Revenue (Wesley Hills Project) (LOC; Fifth Third Bank) 2.31 11/7/08 6,470,000 a 6,470,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 1.40 11/7/08 3,100,000 a 3,100,000 Horizon Hospital System Authority, Senior Health and Housing Facilities Revenue (Saint Paul Homes Project) (LOC; M&T Bank) 1.87 11/7/08 5,400,000 a 5,400,000 Lancaster Municipal Authority, Revenue (Ephrata Community Hospital Project) (LOC; Fulton Bank) 1.85 11/7/08 10,040,000 a 10,040,000 Lancaster Municipal Authority, Revenue (Garden Spot Village Project) (LOC; Fulton Bank) 2.05 11/7/08 7,385,000 a 7,385,000 Montgomery County Industrial Development Authority, PCR, CP (Exelon Project) (LOC; Wachovia Bank) 3.50 11/4/08 20,000,000 20,000,000 New Garden General Authority, Municipal Revenue (Municipal Pooled Financing Program II) (Insured; FSA and Liquidity Facility; Bank of Nova Scotia) 2.70 11/7/08 46,100,000 a 46,100,000 Pennsylvania Economic Development Financing Authority, Exempt Facility Revenue (PPL Energy Supply) (LOC; Wachovia Bank) 1.80 4/9/09 8,000,000 8,000,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Bank) 1.97 11/7/08 16,000,000 a 16,000,000 Puttable Floating Option Tax Exempt Receipts (Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport)) (Insured: Berkshire Hathaway Assurance Corporation and Merrill Lynch Capital Services) 2.36 11/7/08 10,000,000 a,c 10,000,000 Puttable Floating Option Tax Exempt Receipts (Montgomery County Redevelopment Authority, MFHR (Hunt Club Apartments)) (Liquidity Facility; FHLMC and LOC; FHLMC) 2.04 11/7/08 10,000,000 a,c 10,000,000 South Dakota.4% South Dakota Housing Development Authority, Homeownership Mortgage Revenue (Liquidity Facility; Citigroup) 1.93 11/7/08 6,135,000 a,c 6,135,000 Texas6.3% Collin County Housing Finance Corporation, Multifamily Revenue (Carpenter-Oxford Development Housing) (Liquidity Facility; FHLMC and LOC; FHLMC) 2.04 11/7/08 5,000,000 a,c 5,000,000 DeSoto Industrial Development Authority, IDR, Refunding (National Service Industries Inc. Project) (LOC; Wachovia Bank) 2.35 11/7/08 3,660,000 a 3,660,000 Harris County Health Facilities Development Corporation, HR, Refunding (Texas Children's Hospital Project) (Liquidity Facility: Bank of America and JPMorgan Chase Bank) 2.10 4/29/09 9,955,000 9,955,000 Harris County Metropolitan Transit Authority, Sales and Use Tax Revenue, CP (Liquidity Facility: Compass Bank, DEPFA Bank PLC and JPMorgan Chase Bank) 1.60 12/9/08 10,000,000 10,000,000 Houston, Airport System Revenue, CP (LOC; Dexia Credit Locale) 1.85 12/2/08 5,000,000 5,000,000 Houston, CP (LOC; Dexia Credit Locale) 4.00 11/4/08 10,000,000 10,000,000 Port of Port Arthur Navigation District, Environmental Facilities Revenue (Motiva Enterprises LLC Project) 2.25 11/7/08 13,000,000 a 13,000,000 Port of Port Arthur Navigation District, Revenue, CP (BASF AG) 1.78 1/12/09 10,000,000 10,000,000 Tarrant County Cultural Education Facilities Finance Corporation, Revenue (Texas Health Resources System) (Liquidity Facility; JPMorgan Chase Bank) 1.00 11/1/08 6,530,000 a 6,530,000 Texas Department of Housing and Community Affairs, MFHR (Putters Program) (Liquidity Facility; JPMorgan Chase Bank and LOC; JPMorgan Chase Bank) 2.00 11/7/08 13,490,000 a,c 13,490,000 Texas Department of Housing and Community Affairs, MFHR, Refunding (Champions Crossing Apartments) (Liquidity Facility; FNMA and LOC; FNMA) 1.92 11/7/08 5,025,000 a 5,025,000 Utah.5% Salt Lake Valley Fire Service Area, TRAN 3.75 12/30/08 7,000,000 7,008,236 Virginia4.6% Lynchburg Redevelopment and Housing Authority, Housing Revenue (KHM Properties-Lynchburg, LLC Project) (LOC; M&T Bank) 1.92 11/7/08 13,520,000 a 13,520,000 Norfolk, GO Notes, Refunding 3.00 11/1/08 1,855,000 1,855,000 Norfolk Economic Development Authority, New Empowerment Zone Facility Revenue (Metro Machine Corp. Project) (LOC; Wachovia Bank) 2.43 11/7/08 5,100,000 a 5,100,000 Virginia Commonwealth University, General Pledge Revenue (LOC; Wachovia Bank) 1.25 11/1/08 31,300,000 a 31,300,000 Virginia Port Authority, Subordinate Port Facilities Revenue, BAN 3.00 7/1/09 15,000,000 15,102,362 Washington2.6% King County, GO Notes, Refunding 5.00 1/1/09 3,905,000 3,924,255 Pierce County Economic Development Corporation, Multi-Mode Industrial Revenue (SeaTac Packaging Project) (LOC; HSBC Bank USA) 2.00 11/7/08 5,590,000 a 5,590,000 Tacoma Housing Authority, Revenue (Crown Assisted Living Project) (LOC; Key Bank) 3.15 11/7/08 600,000 a 600,000 Washington Housing Finance Commission, MFHR (Country Club Apartments Project) (LOC; U.S. Bank NA) 1.30 11/1/08 10,620,000 a 10,620,000 Washington Housing Finance Commission, Nonprofit Housing Revenue (Mirabella Project) (LOC; HSH Nordbank) 2.50 11/1/08 13,300,000 a 13,300,000 Washington Housing Finance Commission, Nonprofit Revenue (Panorama Project) (LOC; Key Bank) 2.65 11/7/08 4,000,000 a 4,000,000 Wisconsin1.1% Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; Bank One) 1.80 11/7/08 6,460,000 a 6,460,000 Wisconsin School Districts, COP, TRAN (Cash Flow Management Program) (LOC; U.S. Bank NA) 3.00 9/17/09 10,000,000 10,103,329 Wyoming.5% Campbell County, IDR (Two Elk Partners Project) 3.65 11/28/08 7,000,000 7,000,000 Total Investments (cost $1,419,091,736) 97.5% Cash and Receivables (Net) 2.5% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at October 31, 2008. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2008, these securities amounted to $202,655,000 or 13.9% of net assets. At October 31, 2008, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of October 31, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs 0 Total Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Cash Management Plus By: /s/ J. David Officer J. David Officer President Date: December 18, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: December 18, 2008 By: /s/ James Windels James Windels Treasurer Date: December 18, 2008 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
